Case 1:20-cv-01523-AT Document 26 Filed 08/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL ADAMS,

Plaintiff,
-against-

MENEMSHA CORP., MUZAFFER OZAK, and
LEX HIXON ARCHIVE FOUNDATION, INC.,

Defendants.
ANALISA TORRES, District Judge:

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _8/27/2020

 

20 Civ. 1523 (AT)

ORDER

The initial pretrial conference scheduled for August 31, 2020 is ADJOURNED sine die.
By September 4, 2020, Plaintiff shall submit his motion for default judgment. The parties are

directed to disregard the order at ECF No. 25.
SO ORDERED.

Dated: August 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
